DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application No. 16/763,371 filed 05/12/2020.

Information Disclosure Statement
The information disclosure statement filed 11/02/2020 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 1-20 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the ; A display panel, having a display area, a transition area, and a via hole area, the transition area being between the via hole area and the display area, the display panel comprising: a substrate; an isolation structure on the substrate only in the transition area; and an encapsulation layer in both of the transition area and the display area; wherein a first side surface of the isolation structure facing the via hole area comprises a recess toward an interior of the isolation structure, and the encapsulation layer comprises a cavity surrounding the isolation structure in the recess.
          Therefore, claim 1 and its dependent claims 2-14, 20 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 15 with the allowable feature being; A method for manufacturing a display panel, the display panel having a display area, a transition area, and a via hole area, the transition area being between the via hole area and the display area, wherein the method comprising: providing a substrate; forming an isolation structure on the substrate only in the transition area, wherein a first side surface of the isolation structure facing the via hole area comprises a recess toward an interior of the isolation structure; and forming an encapsulation layer in both of the transition area and the display area; wherein the encapsulation layer comprises a cavity surrounding the isolation structure in the recess.
          Therefore, claim 15 and its dependent claims 16-19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SHERMAN NG/Primary Examiner, Art Unit 2847